Title: To George Washington from Officers of the New York Brigade, 1 February 1780
From: Officers of the New York Brigade
To: Washington, George


          
            ⟨Camp⟩ [Jockey Hollow, N.J.] Feby 1 1780
          
          ⟨To His Excellency George Washington, Esquire, General & Commander in Chief of all the Forces of the United States of America.
          With the most painful sensations we approach Your Excellency with a request, which nothing but our necessities, arising from what we conceive to be ill treatment, could have ever prevailed on us to make.⟩
          
          With the rest of our Breth⟨ren in America we early embarked in⟩ defence of our oppressed ⟨& Injured Country, and in its service most of us have constantly been employed, since the commencement of the present war, and would with the utmost chearfulness continue in a service we so much approve and in defence⟩ of a Cause the most just, that ever ⟨called forth Men in arms.⟩
          But the alarming Depreciation ⟨of the currency in which⟩ we are paid renders us not only incap⟨able of supporting ourselves⟩ with any degree of Decency, but makes ⟨it altogether impossible⟩ for such of us who have families, to ⟨afford them the smallest⟩ assistance.
          The Honourable Congress Sensible ⟨that their Troops in the⟩ Field Ought not to be entirely excluded ⟨those comforts of life⟩ enjoyed by Citizens ⟨have recommended to the Legislatures⟩ of the Several States, to make such ample ⟨provision for their⟩ Officers & Soldiers, as their Necessities should require ⟨and the ability⟩ of the States permit; and we have the Satisfaction ⟨to find that several⟩ of the states have made such provision for their ⟨Officers & Soldiers⟩ as renders their Situation Comfortable.
          At the same time, we are Unhappy in the ⟨thought, that⟩ We who belong to a state, not inferior in Ability, and ⟨whose services⟩ we presume, have not been less Laborious or Sin⟨cere than our⟩ Brethren of other States, Should be Intirely Disrega⟨rded, not-with⟩standing our repeated Applications to our Legisla⟨ture⟩.
          Our own Wants and the sufferings of our Distress⟨ed families⟩ Loudly Call on us to Quit a service, which although of the utm⟨ost ne⟩cessity, promises Nothing better, th⟨an an⟩ Increase of Misery Already scarce Supportable, an⟨d we⟩ hope that our Legislature have provided such Gentlemen, our Successors⟨,⟩ who ⟨from⟩ an Equal Zeal for the Cause, & Love to the Service; and from ⟨being⟩ possess’d of Independant Fortunes, may be able to render the⟨ir Coun⟩try more Eminent Services, We having Given that Body timely ⟨notice,⟩ that under present Circumstances our services Could not ⟨extend⟩ Beyond this Day.
          ⟨We therefore beg your Excellency to accept our Resignations, and grant us leave to retire from service⟩.
        